DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Due to the applicant’s admission on the record in the reply filed on 29 November 2021 that each of: species 1a and 1b are obvious variants of each other (page 6); and species 2a and 2b are obvious variants of each other (pages 6 and 7), the restriction requirement as set forth in the Office action mailed on 27 September 2021 is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2018/0147820 (hereinafter “Leyder”).Regarding claims 1, 6 and 11 	Leyder teaches a multilayer membrane used as an envelope (foil casing) for a thermal insulation panel, such as a VIP panel (providing a vacuum insulation panel (element) comprising a supporting body (step A) and encasing the supporting body with a foil casing (step B)), where the multilayer membrane includes a support layer, at least one planarizing layer defining a planarized surface, and at least one thin metallic layer (abstract and paragraph [0001]).  Leyder teaches the multilayer membrane comprises a PET support layer 2 defining an outer face of the membrane, and a fiber fabric, which is either linked to the multilayer membrane or assembled around the panel independently of the multilayer membrane (paragraphs [0028] and [0064]), where the combination of the fibrous fabric and the PET support layer corresponds to the claimed foil casing Regarding claim 2 	In addition, Leyder teaches the support layer comprises PET (fiber composite material comprises a thermoplastic material) (paragraph [0064]).Regarding claim 4 	In addition, Leyder teaches the fiber fabric includes a glass fiber fabric (fiber composite material comprising reinforcing fibers of glass fibers) (paragraph [0028]).Regarding claims 5 and 12-14 	In addition, Leyder teaches the glass fiber fabric is assembled around the VIP panel with the multilayer membrane (paragraph [0028]), which corresponds to: the fiber composite material being designed to completely surround the foil casing; a step of encasing the VIP panel (supporting body) comprises encasing the supporting body with a foil casing and applying a fiber composite material onto the foil casing; a step of encasing the VIP panel (supporting body) includes complete and/or partial encasing thereof; and the application of the fiber composite material is carried out by means of winding.Regarding claim 15 	In addition, Leyder also teaches the multilayer membrane includes a heat-sealable layer which is heat sealed (application carried out with heat) (paragraphs .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leyder as applied to claim 2 above, and further in view of United States Patent Application Publication No. US 2002/0170265 (hereinafter “Tokonabe”).Regarding claim 3 	The limitations for claim 2 have been set forth above.  As previously mentioned, Leyder teaches the support layer 2 within the multilayer membrane (foil casing) comprises PET (paragraph [0064]).  However, Leyder does not specifically teach that the material for the supporting layer of the foil casing is a thermosetting and/or thermoplastic materials include phenolic, epoxy, polyimide or silicone resin, cyanate esters or combinations thereof. Tokonabe teaches a vacuum heat-insulating block (panel) comprising a core member, bonded to a support plate, and a cover member covering the core member (abstract).  Tokonabe teaches the support plate includes a composite material comprising an epoxy resin (paragraph [0039]).  Therefore, Tokonabe establishes a functional equivalence between PET and epoxy for use in a supporting layer within a vacuum insulation panel construction. It would have been 2 of Leyder, and substituting the PET of Leyder with the epoxy resin composite material, as suggested by Tokonabe, motivated by the desire to form a conventional supporting layer for a vacuum insulation panel construction, comprising epoxy resin known in the art as being functionally equivalent and predictably suitable for use in forming such a support layer.
Claims 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Leyder as applied to claim 6 above, and further in view of United States Patent Application Publication No. US 2004/0253406 (hereinafter “Hayashi”).Regarding claim 7 	The limitations for claim 6 have been set forth above.  In addition, Leyder teaches the multilayer membrane is used as an envelope (foil casing) for a vacuum insulation panel (abstract).  However, Leyder is silent with regards to the structure of the envelope when said multilayer membrane is used in such an application.  Therefore, it would have been necessary and thus obvious to look to the prior art for conventional constructions. Hayashi provides this conventional teaching showing that it is known in the art to provide a bag (foil casing) 3 as an envelope for an encased core material 1 for a vacuum heat insulating material (abstract).  Hayashi also teaches the bag (foil casing) 3 comprises a seam 3a which is air tightly sealed (sealed seam) and the seam 3a projects beyond the core material (supporting body) 1 (Figure 1 and paragraph [0018]).  Therefore, it would have been obvious to one having ordinary skill in the art at Regarding claim 8 	The limitations for claim 6 have been set forth above.  In addition, Leyder teaches the multilayer membrane is used as an envelope (foil casing) for a vacuum insulation panel (abstract).  However, Leyder is silent with regards to the structure of the core layer of the vacuum insulation panel which is enveloped by the multilayer membrane.  Therefore, it would have been necessary and thus obvious to look to the prior art for conventional structures.  Hayashi provides this conventional teaching showing that it is known in the vacuum insulation panel art that the panel does not have a recess in the vacuum heat insulation panel (Figure 1 and paragraph [0018]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the thermal insulation panel of Leyder with the structure being absent a recess, as taught by Hayashi, motivated by the expectation of successfully Regarding claim 9 	The limitations for claim 6 have been set forth above.  In addition, Leyder teaches the multilayer membrane (which includes the layered configuration which corresponds to the claimed fiber composite material) is used as an envelope (foil casing) for a vacuum insulation panel (abstract).  However, Leyder is silent with regards to the structure of the envelope when said multilayer membrane is used in such an application.  Therefore, it would have been necessary and thus obvious to look to the prior art for conventional constructions. Hayashi provides this conventional teaching showing that it is known in the art to provide a bag (foil casing) 3 as an envelope for an encased core material 1 for a vacuum heat insulating material (abstract).  Hayashi also teaches the bag (foil casing) 3 is reduced in internal pressure thereof and then an opening 3a is air-tightly sealed, where the opening (having an edge portion) 3a protrudes from an edge of the core material 1 or vacuum insulation panel (Figure 1 and paragraph [0018]).  Hayashi does not explicitly teach the edge portion of the bag 3 protrudes from an edge of the vacuum insulation panel by at least 2 mm.  It would have been obvious to one having ordinary skill in the art at the time of the invention to 3 protrudes from the encased core material using nothing more than routine experimentation to yield a panel where there is sufficient material of the bag 3 to be heat-sealed or doubly heat-sealed L1, L2, as required by Hayashi (paragraph [0029] and Figure 3).  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the multilayered membrane of Leyder in the structural manner encasing the core material of the vacuum insulation panel as taught by Hayashi motivated by the expectation of successfully practicing the invention of a foil casing useable in a vacuum insulation panel application.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leyder as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2017/0305639 (hereinafter “Kuhn”).Regarding claim 10 	The limitations for claim 1 have been set forth above.  In addition, Leyder does not explicitly teach threads, metal elements, magnets, retainers and/or hinges are incorporated in the fiber composite material. 	Kuhn teaches a box-type transport container comprising multiple vacuum insulation panels, where the panels are arranged to cover the base, four side walls, and at least one lid (abstract).  Kuhn teaches an embodiment where the cover 4 is pivotally 3 by means of a hinge that cannot be detached in a nondestructive manner and can be fixed to the opposite side wall 3 by means of an anti-tamper seal 14 in a manner that does not allow removal in a nondestructive manner (paragraphs [0070] and [0072], and Figure 8). 	Leyder and Kuhn are analogous inventions in the field of vacuum insulation panel applications.  It would have been obvious to one skilled in the art at the time of the invention to modify the fibrous fabric and support layer (fiber composite material) of Leyder with the hinges of Kuhn to enable the vacuum insulation panel to be useful as a lid in a thermally insulating storage box.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783